h
b
b
i                  OFFICE           OF THE       ATTORNEY          GENERAL          OF TEXAS
                                                        AUSTIN
C

    Qu&la G MhNN
    *-au-




          Honorable Coke Starewon
          owernor  OT Texas
          AUatin, ?atPs
           DearOWeraort




                     uo~elmoel*er
           0    on oettutnrullyg
           cI?
             vLlst&tute8,in
           la fm follora~




                                                     earn0r,       and the         third
                                                     e a p r a 0tlalto
                                                                    lttg
                                                                       r ttq
                                           ability, and shall aot
                                                legal sdriner to
                                               tlou to hle oth0r
                                              rthwmf,auIbe
                             ehsirman oi stxLdboard.*

                            *In      view   or    th8    worcung     OF     the     secowl
                   requiremnt   that *one &a11 be emplwec¶ in
                   swae buainesr ixxiustrf as a wage earnar,~
                   roula au oPflcer of a bank be aligibl+a Par
                   lbppolntlnentt           In    your     o#on       was     it     the
mnorable          Coke Stwenmm            - Bye    8




          intent Of theLegislrturetolllolude      fho
          bttdneoa  of bu\lrinr am a budmae   lxulm-
          try and is tub oiliaer of a bank who re-
          ae.trea a regular oalar7,  a wage earner
          KithiB the meanfag Qf t&O SktUt&8t*

           It is the Opinionot     th%~ Dopaz'tmsmtthat]ram
%BQItit-Jshould be 911sllWsd in the nS&yatire. 1s bMe
this aQBOlUSiOB UpOIl the fQllOWh&     QOEdii6F~tiQB#,  iSI-
rslving      a8    they     d0   an   origtnal    determitation    of   the   que8-
tioa propounded.

           Pour letter doss not biaeloae what pariAeu10
offiocrr of the bask is iaolvsd,   and what his dfltlu are,
but,invlw     of theteuoxuhemlnaft8~      ud&mdfor     our
an8wer abate,             thlo   a8a mm&eno di??umtoo.
--
          le will umtme that t&e offlorrris 8 *wage cam-
or., and that the bank, of ‘whiohhe is a twsdmr, 18 an
:zGwdP,             dpin         thetmaning       e;rArtiole8)09        of t&e
              .

            seetiaB a, of Pt%ele 88w Quoted     by 7om eT%-
dmmoe, retbin&,are~          deiinite purpose on the part of
the Le~alature     that the msmbertip   of the8oar4*ould
aetmi8tof    oreprowtttative    of emplojsrs ofl&er,   a
rep38cantatire    of labor, who hUmelf im a age earner,
and, last4, oi a luger. In psecrrlbial; tlw el%gibil-
it7       of the representrtlrsal labor, the statute retptirem
thathebe~employed    in s~ambusimb88111&1st~.       We
think thinis a sigxdfloaatlisdtatlanuponthe       eligibil-
ity of such mmber.   It is not amugh   to meet the req~~Im-
ment of the statute that he be an empl~es   at" scme bald-
nom, or ol soae itadwtry . semtstbe     employedin   llw
wbudness  industry..

          Itor, the wwde, Vttsined  and %3dtt8t.~*, are
very broad terms, when standing alQne, but when eolBin@id,
as in the st8tut8, they hat0 a msre reetri0tedmeanhag.
8tme~10   Cok4 S~W*B*~B   - popa S




bank8 a8 iniluetrlal aonoerns. InduatrialeeBeemw,in
the popularundentandlng,    are aema&ateadth     thebud-
BOltS OT trade, ll!aBustacture,
                             and the 11k0. eardner T.
Truetees Qf Mnin Street M. E. Church Or 0ttumwa,   Iw8,
244 H. X. 667; Dessen r. I)ey.rtmmt of Labor an6 Ix&m-
tries Of Oasha~ton, 66 Pac. (3) 867; People x3xrel.
Pullamr. kelly (a. S*) 1715w. 8. ma.
          A&B, 10 thak, an osfloar O? 8 bank, whiah
butk,re hare roe& irran omplger within the mmtuhg ot'
the statute, ltamareaearl alleoable to the mplu71~.
olese, so far DP ellgS.billt7
                            Is eeneerne&, then he &a
to the wage-earnerclam.

          With groat ru)oct, we 0rtt


                          ver7ttml77ew6




08-m




                 ATTORIJEY GENERAL OF !fmS